AVENANT NO.2

HIDIMENSI

AU CONTRAT D'ASSOCIATION ET À SES ANNEXES

REGISSANT LE PERMIS ZARAT

ÉBNTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après
.dénommée "ETAP'"'), établissement public à caractère industriel et
‘éommercial, dont le siège est à Tunis au 27 bis, Avenue
.:ikhereddine Pacha, 1002 Tunis Belvédère, représentée par son
77 "Président Directeur Général, Monsieur Abdelwahab KESRAOUI;

ji D'UNE PART,
ET

sa M.P. ZARAT LIMITED (ci-après dénommée ‘“MARATHON"), Société
établie et régie selon les lois des Iles Cayman, dont le siège
social est à George Town, Grand Cayman, Iles Cayman, faisant
élection de domicile en Tunisie au 9-13, Rue 8000, Montplaisir,
1002 Tunis, représentée par son Vice-Président et Directeur
Général, Monsieur À.M. BOXALL;
ET
COHO INTERNATIONAL LTD., (ci-après dénommée "COHO"), Société
établie et régie selon les lois des Bahamas, dont le siège social
est à P.0. Box No. 8220, Scotia Building, Rawson Square, Nassau,
Bahamas, faisant élection de domicile en Tunisie au 12, Rue 8003,
Montplaisir, 1002 Tunis, représentée par son Directeur Général,
Monsieur J.C. HARRIS;

X er
EDISTO TUNISIA, LTD. , (ci-après dénommée "EDISTO"), Société

établie et régie selon les lois de l'Etat du Texas (U.S.A.),
ayant son siège social à Suite 2600, 2121 San Jacinto, Dallas,
Texas, U.S.A., représentée par son Vice Président, Monsieur
Stephen DANIEL;

ET

COMMAND PETROLEUM (TUNISIA) PTY.LTD, (ci-après dénommée
COMMAND'"'), Société établie et régie selon les lois de l'Etat de
New S fales, Australie, avant son siège social à Level 1 191
Head Road, Edgecliff NSW2027, Sydney, Australie,
Säläheddine CAID ESSEBSI.

ta
Ta

D'AUTRE PART;

1 (KE bz
ALABLEMENT EXPOSE CE QUI SUIT

w

Un Arrêté Ministériel en date du 13 Septembre 1990,
publié au J.O.R.T. No.61 du 25 Septembre 1990, a
accordé conjointement à ETAP et COHO le Permis de
"ZARAT";

ETAP et COHO ont conclu le 5 Avril 1990 un Contrat
d'Association et ses Annexes (ci-après designé
CONTRAT"), approuvé par l'Autorité Concédante par
lettre No.49 en date du 5 Avril 1990.

La Convention, le Cahier des Charges et leurs Annexes
relatifs au Permis "ZARAT', signés à Tunis le 5 Avril
1990 entre l’ETAT TUNISIEN d'une part, et ETAP et COHO
d'autre part, ont été approuvés par la Loi No.91-7 du
11 Février 1991 et publié au J.O.R.T. No.13 du 15
Février 1991.

Par un Acte de Cession COHO a cédé à MARATHON 30% de
sa part dans le Permis "ZARAT"; ledit Acte de Cession
à été approuvé par un Arrêté du Ministre de l'Economie
Nationale du 26 Novembre 1991 et publié au J.0.R.T.
No.83 du 6 Décembre 1991.

Par lettre en date du 19 Août 1992, MARATHON PETROLEUM
ZARAT Ltd. a notifié à l'Autorité Concédante la
cession de la totalité de ses intérêts et obligations
à sa filiale M.P. ZARAT LIMITED;

Par une demande en date du 19 Septembre 1992, la
Société COHO a sollicité l'autorisation de céder 5% de
ses intérêts et obligations dans le Permis "ZARAT" au
profit de la Société NRM OPERATING COMPANY L.P.;

Par lettre en date du 26 Septembre 1992, NRM OPERATING
COMPANY L.P. a notifié sa décision de transférer la
totalité de ses intérêts et obligations à sa filiale
EDISTO TUNISIA LTD. ;

Un Arrêté du Ministre de l'Economie Nationale en date
du 28 Janvier 1993, publié au J.O.R.T. No.12 du 12
Février 1993, a autorisé la cession d'intérêts dans le
Permis "ZARAT" au profit de la Société EDISTO TUNISIA
LTD.

Un Avenant No.l au Contrat d'Association et ses
ànnexes a été conclu le 16 Février 1993 aux termes
desquels MARATHON et EDISTO TUNISIA LTD. deviennent
Parties au dit Contrat d'Association et ses Annexes,
ledit Avenant No.l a été approuvé par l'Autorité

Concédante;

2
10. L'Article 6.4 du Contrat d’Association stipule le
retour de la Zone couvrant la structure de Didon, -au
cas où le test n'a pas été effectué par les co-
titulaires, à la fin des“quatre premières années de
validité du Permis;

11. Un Avenant No.1 à la Convention a été conclu entre
l'Etat Tunisien d’une part, et ETAP, MARATHON, COHO et
EDISTO d'autre part, ayant pour objet le transfert de
la structure de Didon au 31 Décembre 1995.

12. Les co-titulaires entendent reporter cette date de
retour de la structure de Didon à la fin de l’année
1995, soit au 31 Décembre 1995.

13. Par lettre en date du 8 Juillet 1993 COHO a demandé
l'accord de principe de la Direction Générale de
l'Energie pour la cession totale au profit de COMMAND
de ses intérêts, droits et obligations qu'elle détient
dans le Permis, la Convention et ses Annexes.

14. Par lettre No. 261 en date du 20 Juillet 1993 la
Direction Générale de l'Energie a donné son accord de
principe pour la cession totale des intéréts de COHO
dans le Permis au profit de COMMAND.

H
U

COMMAND accepte le transfert des sus-dits intérêts et
accepte les droits et obligations s’y rattachant en
devenant partie au Contrat d'Association et ses
Annexes conclus le 5 Avril 1990 entre ETAP et COHO
(ci-après dénommé Contrat d'Association), ce qui
permettra à COMMAND PETROLEUM (TUNISIA) PTY.LTD, de
devenir co-titulaire du Permis Zarat.

CECI ETANT EXPOSE, IL À ETE ARRETE ET CONVENU CE QUI SUIT

ARTICLE 1

L'Article 6.4 (paragraphe quatre) du Contrat d’Association est
ainsi nodifié :

nToutefois, si le test indiqué n’a pas été effectué par le

Ti Æf-titulaire au plus tard le 31 Décembre 1995, la Zone
couvrant la structure de Didon sera rendue à l'Autorité

Concédante".
R4
“ot
ND devient partie au Contrat d’Association et à ses Annexes
S les conditions fixées par le présent Avenant au Contrat.

Contrat d’Association précité et ses Annexes restent donc en

ueur sous réserve des seules modifications qui leur sont
ortées par le présent Avenant.

Sous réserve des modifications contenues dans le présent Avenant

TT

i 0.2 et dans l’Avenant No.1, chaque fois que COHO est employée

dans ledit Contrat d’Association et ses Annexes, elle sera
remplacée par COMMAND. Chaque fois qu'elles s’avèreront

nécessaires, les corrections grammaticales correspondant à cette

modification seront réalisées.

‘ARTICLE 4

Le deuxième paragraphe de l'exposé des motifs est ainsi modifié:
“Pour le Permis ZARAT, les pourcentages de participation sont
fixés comme suit:

- Cinquante cing pour cent (55%)  ETAP

- Trente pour cent (30%)  MARATHON
— Dix pour cent (10%)  COMMAND
- Cinq pour cent ( 5%)  EDISTO

ARTICLE 5

Les parties au Contrat d’Association et à ses Annexes seront
celles qui figurent dans le présent Avenant No.2

L'Article 1.2. du Contrat d'Association est ainsi modifié

“Partie(s) : désigne ETAP et/ou COMMAND et/ou MARATHON et/ou
EDISTO et leurs cessionnaires éventuels".

ARTICLE €
L'Article 3.1. du Contrat d'Association est modifié comme suit:

"Les pourcentages de participation des Parties dans l'association
sont

- 55 % ETaP
7 30 % MARATHON

- 10 %  COMMAND

= 5% EDISTO |: W

- 3
À

© D 10200 ©

Elérticle 32 du Contrat d'Association est mod

ifié pour ajouter
He: Âresse de COMMAND, ses numéros de téléphon

e, de telex et de
COMMAND PETROLEUM (TUNISIA) pry. LTD

Edgecliff, NSW 2027

Sydney, Level 1, 191 New S. Head

AUSTRALIA

Telephone:612-362-4233

Facsimile: 612-362-4248

- ARTICLE 8
Le présent Avenant au Contrat d’Association
TT soumis à l'approbation de l'Autorité

conformément à l'Article 30 du Contrat d’A
effet à la date

et à ses Annexes sera
Concédante et ce,

Ssociation.Il prend
de l’Approbation de l'Autorité Concédante

ARTICLE 9

ÉREICLE 9

Les dispositions du Contrat d'Association et ses

Annexes
relatives au Permis "ZARAT" non contraires aux Présentes sont
intégralement maintenues.

ARTICLE 10

Conformément aux dispositions de l’
le présent Avenant est exonéré
snregistré au droit fixe.

’

Il sera

j

Fait à Tunis, le 17 QU 73
en Huit (8) exemplaires originaux

Lee,

ps

L'ENTREPRISE TUnror
IVITES PETROLIERES

POUR COEo INTERNATIONAL LTD. POUR EDISTO TUNISIA LTD.

NO
J.C. HARRIS

S. DANIEL
Directeur Généra] Vice-Président
POUR COMMAND PETR LEUM — PTY. LTD.

[|
/

BSI

Fedaine| cr D ESSE
\

Sala

\

AF 23560

POUR M.p. ZARAT LIMITED

